Case 1:20-cv-07238-NLH-KMW Document 5 Filed 12/28/20 Page 1 of 8 PageID: 41



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

LAMONT G. CRYMES,                        No. 20-cv-7238 (NLH) (KMW)

            Plaintiff,

      v.                                            OPINION

OFFICE OF THE PUBLIC DEFENDER,
et al.,

            Defendants.


APPEARANCE:

Lamont G. Crymes
01-276813
Atlantic County Justice Facility
Compound B
5060 Atlantic Ave.
Mays Landing, NJ 08314

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Lamont G. Crymes, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, seeks to bring

a complaint pursuant to 42 U.S.C. § 1983 against the Atlantic

County Public Defender’s Office, Deputy Public Defender Scott

Norwood, and Public Defenders Mary Linhan and John Bjorkland.

See ECF No. 1.    He also moves for the appointment of pro bono

counsel.   ECF No. 2.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

                                    1
Case 1:20-cv-07238-NLH-KMW Document 5 Filed 12/28/20 Page 2 of 8 PageID: 42



claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the complaint will be

dismissed.   The motion for counsel will be denied.

I.   BACKGROUND

     Plaintiff states he was arrested on September 18, 2018 for

aggravated assault.     ECF No. 1 at 9.    He was detained in the

county jail from September 18 to June 6, 2019.         Id.   Plaintiff

wrote to Ms. Linhan, his Public Defender, asking for the

victim’s medical records.      Id.   Plaintiff was later indicted on

second-degree aggravated assault charges.        Id.   Plaintiff states

“[f]rom December 2018, until about May 2019 defendant had a

public defender and was misrepresented by materially false

reported information given by counsel (HIPPA violation-medical

records were viewed by the court without the defendant’s

knowledge.)”   Id.

     Plaintiff was diagnosed with prostate cancer while he was

incarcerated at the Atlantic County Jail.        Id.   Plaintiff states

that Ms. Linhan never filed a motion for release based on his

medical condition and instead sought to “manipulate a wrongful

guilty pleas based on misrepresentation and materially false

information having the defendant to stipulate the inflicted

serious bodily injury to victim 2nd degree to a seven 7 years max

term with an 85% provision.”      Id. at 9-10.    Plaintiff alleges

                                     2
Case 1:20-cv-07238-NLH-KMW Document 5 Filed 12/28/20 Page 3 of 8 PageID: 43



there was no evidence that he inflicted “serious bodily injury”

on the victim.    Id. at 10.    He states that his plea was not

knowing and voluntary and his counsel did not protect him under

the Sixth Amendment.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.    The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.        This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.        Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).         “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).          “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

                                    3
Case 1:20-cv-07238-NLH-KMW Document 5 Filed 12/28/20 Page 4 of 8 PageID: 44



recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     A plaintiff may have a cause of action under 42 U.S.C. §

1983 for certain violations of his constitutional rights.

Section 1983 provides in relevant part:

     Every person who, under color of any statute,
     ordinance, regulation, custom, or usage, of any
     State or Territory ... subjects, or causes to be
     subjected, any citizen of the United States or
     other person within the jurisdiction thereof to the
     deprivation   of   any   rights,   privileges,   or
     immunities secured by the Constitution and laws,
     shall be liable to the party injured in an action
     at law, suit in equity, or other proper proceeding
     for redress

§ 1983.   Thus, to state a claim for relief under § 1983, a

plaintiff must allege, first, the violation of a right secured

by the Constitution or laws of the United States and, second,

that the alleged deprivation was committed or caused by a person

acting under color of state law.        See West v. Atkins, 487 U.S.

42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir.

2011); Piecknick v. Pennsylvania, 36 F.3d 1250, 1255–56 (3d Cir.

1994).

     Plaintiff alleges Ms. Linhan and Mr. Bjorkland violated his

Sixth Amendment right to the effective assistance of counsel by

manipulating him into pleading guilty and failing to obtain the


                                    4
Case 1:20-cv-07238-NLH-KMW Document 5 Filed 12/28/20 Page 5 of 8 PageID: 45



victim’s medical records.      These claims fail because “a public

defender does not act under color of state law when performing a

lawyer’s traditional functions as counsel to a defendant in a

criminal proceeding.”     Polk County v. Dodson, 454 U.S. 312, 325

(1981).   See also Vermont v. Brillon, 556 U.S. 81, 91 (2009)

(“Unlike a prosecutor or the court, assigned counsel ordinarily

is not considered a state actor”); Angelico v. Lehigh Valley

Hosp., Inc., 184 F.3d 268, 277 (3d Cir. 1999) (private attorneys

were not acting under color of state law when they issued

subpoenas); Calhoun v. Young, 288 F. App’x 47, 49–50 (3d Cir.

2008) (public defender representing criminal defendant is not

acting under color of state law); Thomas v. Howard, 455 F.2d 228

(3d Cir. 1972) (court-appointed pool attorney does not act under

color of state law).

     Plaintiff’s allegations against Ms. Linhan and Mr.

Bjorkland concern their representation of him during a criminal

proceeding.   Therefore, he has failed to meet the “under color

of state law” element of a § 1983 claim for his allegations

against Ms. Linhan and Mr. Bjorkland.        28 U.S.C. §

1915(e)(2)(B)(ii).

     Plaintiff also asserts claims against Deputy Public

Defender Scott Norwood and the Public Defender’s Office as the

attorneys’ supervisor and employer.       He alleges they failed to

supervise the two attorneys.      Assuming for screening purposes

                                    5
Case 1:20-cv-07238-NLH-KMW Document 5 Filed 12/28/20 Page 6 of 8 PageID: 46



only that the Public Defender’s Office and Mr. Norwood would not

have immunity on the failure to supervise claim, Plaintiff has

failed to state a claim against them.        Plaintiff must identify a

supervisory policy or practice that the Public Defender’s Office

and Mr. Norwood failed to employ and provide sufficient facts

that, if true, would show: “(1) the policy or procedures in

effect at the time of the alleged injury created an unreasonable

risk of a constitutional violation; (2) the defendant-official

was aware that the policy created an unreasonable risk; (3) the

defendant was indifferent to that risk; and (4) the

constitutional injury was caused by the failure to implement the

supervisory practice or procedure.”       Barkes v. First Corr. Med.,

Inc., 766 F.3d 307, 317 (3d Cir. 2014) (citing Sample v. Diecks,

885 F.2d 1099, 1118 (3d Cir. 1989)), rev’d on other grounds sub

nom. Taylor v. Barkes, 575 U.S. 822 (2015).         Plaintiff has not

provided any such facts.

     As Plaintiff has failed to state a claim against any of the

defendants, the Court will dismiss the complaint without

prejudice.   Leave to amend is denied as the complaint appears to

be barred by Heck v. Humphrey, 512 U.S. 477 (1994), however.

     In Heck, the Supreme Court held that before a § 1983

plaintiff may “recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence

                                    6
Case 1:20-cv-07238-NLH-KMW Document 5 Filed 12/28/20 Page 7 of 8 PageID: 47



invalid,” he must first “prove that the conviction or sentence

has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s

issuance of a writ of habeas corpus[.]”        Id. at 486–87; see also

Bronowicz v. Allegheny Cty., 804 F.3d 338, 346 (3d Cir. 2015).

     Plaintiff alleges his attorneys provided ineffective

assistance of counsel, and he must show an underlying

constitutional violation in order to prove his supervisory

claims.    If Plaintiff succeeded in proving ineffective

assistance, his guilty plea would be invalid.         Therefore,

Plaintiff may not proceed with his claim for monetary damages

unless and until his conviction is vacated on appeal or in a

habeas proceeding or by some other means. 1

     Plaintiff also moves for the appointment of counsel.           ECF

No. 2.    Appointment of counsel is a privilege, not a statutory

or constitutional right, Brightwell v. Lehman, 637 F.3d 187, 192

(3d Cir. 2011), and is governed by the factors enumerated in

Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993).         “As a threshold

matter, the indigent plaintiff’s case must have some arguable

merit in fact and law.”     Cuevas v. United States, 422 F. App’x

142, 144 (3d Cir. 2011).


1 The Court also notes that it cannot vacate Plaintiff’s guilty
plea in a civil rights action.
                                    7
Case 1:20-cv-07238-NLH-KMW Document 5 Filed 12/28/20 Page 8 of 8 PageID: 48



      The Court will dismiss the complaint for failure to state a

claim.   Therefore, the motion for counsel will be denied.

IV.   CONCLUSION

      For the reasons stated above, the complaint will be

dismissed without prejudice for failure to state a claim and

leave to amend is denied.      Nothing in this Opinion prevents

Plaintiff from raising his ineffective assistance claims in a

petition under 28 U.S.C. § 2254, if necessary, after he has

exhausted state court remedies.

      An appropriate order follows.



Dated: _December 28, 2020               __s/ Noel L. Hillman _____
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    8
